DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [00108], in the second sentence, “510” should read, “410”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication entitled, “Automatic Optical Coherence Tomography Imaging Analysis for Retinal Disease Screening” by Hussain (submitted by Applicant, hereinafter referred to as “Hussain”)..


As to claim 1, Hussain discloses a method for identifying individuals at risk of progression from intermediate stage AMD to late stage AMD (early detection of Age-related Macular Degeneration (AMD) risk factors; the presence of macular large drusen is a key factor for the development of more advanced stages; geographic atrophy (GA) appears in advanced stages of on-exudative AMD and is increasingly the leading cause of vision loss in patients; the morphological features such as distinctness, individual size, total area, volume and number of GA are used as the hallmark; Page 31, Section 2.6.1.1 - Quantification value of the drusen; Page 32, Section-2.6.1.2 - Quantification value of OCT defined Geographic Atrophy; Page 55, Section 3.1 - Introduction Paragraph; Page 152, Section 6.3. - Biomarker-3: Drusen Segmentation & Quantification) comprising: 
	receiving retinal image data and socio-demographic parameters (efficient and accurate automated 3D segmentation algorithm for OCT images is proposed for the retinal tissue layers and the choroid, correlation of choroidal thickness (CTh) with the age, gender...; Page 90, Second  Paragraph); and
	performing AMD suspect screening (such biomarkers are required to provide an assessment of disease severity level and to serve as early screening or outcome measures of the progression of Age-Related Macular Degeneration (AMD); Page 140, Section 6.1 - Introduction) comprising 
	performing image data segmentation to prepare a segmented image having prominent regions (efficient and accurate automated 3D segmentation algorithm for OCT images is proposed for the retinal tissue layers and the choroid; Abstract);

path finding for detecting the ILM layer from where we have detected the ONH by finding inconsistencies in the RNFL, ONL and RPE layers; and intensity distribution in the enface image of the SD-OCT B-scans of the retina; Page 144, Section 6.2- The ONH Segmentation, and Layers Detection in the Presence of ONH); 
	generating a matrix from the registered image (the approximates of the CSi and OCV are used to manipulate the edge weight of the graph for selecting pixels as shortest path that is more likely to be the CSI; the approximated CSI used to search 100 microns (i.e., about 25 pixels) away from the RBC; a probability matrix is computed based on the position of the pixels; Page 97, Section 4.2.1.4 - Approximate Detection of CSI and OCV); 
	training a deep convolution neural network with the matrix data and socio-demographic parameters (training and testing are two steps of the machine learning algorithm where 
training is used to create the classification model, and testing is used to evaluate the performance of the model; determining the correlation of choroidal thickness (CTh) with the age, gender, axial length and intra-ocular pressure in healthy human eyes; a robust reliable and cost-effective automatic method is essential for computing CTh in large population-based studies to better understand the implications of CTh in the retinal health; several machine-learning algorithms are used to compare the accuracy of the classification model for two and three class classification of eye patients; Page iii; Page 90, Second Paragraph; Page 140, Section 6.1 - Introduction; ,
Page 164, First Paragraph-Classification Model of Diseased Patients; Page 169, Section 7.3- Dataset and Experiment Setup, Second Paragraph to Page 171, First Paragraph); and 

weighted score; using fuzzy C-means clustering for the retinal layers detection; the score of the classifiers might be used as the severity level-of the disease; this score of severity might also be used as prediction for the eye diseases; early detection of the diseases is possible which allow preventing blindness significantly as well as the system can provide a score value as a condition of the eye; Page iv; Page 39, Table 2.3; Table 2.3- caption; Page 42, Section 2.7.34- unsupervised clustering; Page 159, Table 6.3; Page 175, First Paragraph) regarding risk of developing late AMD (the score of the classifiers might be used as the severity level of Age-Related Macular Degeneration; Page 174, Section 7.5- Conclusion to Page 175, First Paragraph) using the deep convolution neural network (training and testing are two steps of the machine learning algorithm where training is used to create the classification model, and testing is used to
evaluate the performance of the model; determining the correlation of choroidal thickness (CTh) with the age, gender, axial length and intra-ocular pressure.in healthy human eyes; a robust reliable and cost-effective automatic method is essential for computing CTh in large
population-based studies to better understand the implications of CTh in the retinal health; several machine-learning algorithms are used to compare the accuracy of the classification model for two and three class classification of eye patients; the machine learning algorithm are Logistic Regression Model; Support Vector Machine with two kernel functions, Linear and Radial basis function; AdaBoost, Nave Bayes Model, Decision Tree with Regression and classification model; and Random Forest; two class classification model categorizes the subjects into normal and diseased, while these class classification model categorizes into AMO, DME and normal; Page iii; Page 90, Second Paragraph; Page 140, Section 6.1 - Introduction; Page 164, First 
As to claim 2, Hussain discloses the method of claim 1, and Hussain further discloses wherein receiving retinal image data comprises receiving color fundus (CF) and red free (RF) image data (utilization of Colour Fundus Photography and Red-Free Photography; Page 28, Table 2.1; Page 189, Section 9.2.3 - Improving the Segmentation Algorithm by Using Multi-Modal Imaging).
As to claim 3, Hussain discloses the method of claim 1, and Hussain further discloses wherein receiving retinal image data comprises receiving color fundus (CF) image data (utilization of Colour Fundus Photography and Red-Free Photography; Page 28, Table 2.1; Page 189, Section 9.2.3- Improving the Segmentation Algorithm by Using Multi-Modal Imaging).
As to claim 4, Hussain discloses the method of claim 1, and Hussain further discloses wherein receiving retinal image data comprises receiving red free (RF) image data (utilization of Red-Free Photography; Page 28, Table 2.1).
As to claim 5, Hussain discloses the method of claim 1, and Hussain further discloses wherein performing elastic registration to the segmented image to prepare a registered image comprising the locations of the AMD pathology comprises macular area mapping (some methods also utilize CFP by registering them with OCT for detecting ONH; our proposed method is based on the graph shortest path finding for detecting the ILM layer from where we have detected the ONH by finding inconsistencies in the RNFL, ONL and RPE layers; and intensity distribution in the enface image of the SD-OCT B-scans of the retina; Page 144, Section 6.2 - The ONH Segmentation and Layers Detection in the Presence of ONH; a probability matrix is computed based on the position of the pixels; the hypothesis behind computing the probability matrix is 
As to claim 8, Hussain discloses the method of claim 1, and Hussain further discloses wherein generating the fuzzy weighted score (generating a fuzzy C-means Clustering (FCM) weighted score; using fuzzy C-means clustering for the retinal layers detection; this score
of severity might also be used as prediction for the eye diseases; early detection of the diseases is possible which allow preventing blindness significantly as well as the system can provide a score value as a condition of the eye; Page iv; Page 39, Table 2.3; Table 2.3 - caption; Page 42, Section 2.7 .34 - unsupervised clustering; Page 159, Table 6.3; Page 175, First Paragraph) comprising use of one or more of random forest (using these biomarkers provides a very accurate (98%) classification model for classifying eye patients into those with normal, OMA and AMO diseases which can be built using a Random Forest classifier; Page iv; Page 43, Section 2.7.3.5- Machine Learning and Pattern Recognition Technique), decision stump, support vector machine (Page 43, Section 2.7.3.5- Machine Learning and Pattern Recognition), or artificial neural network classifiers to predict the risk of progression from intermediate stage AMO to late stage AMO (early detection of Age-related Macular Degeneration (AMO) risk factors; the presence of macular large drusen is a particular finding of non-exudative disease and is a key factor for the development of more advanced stages; the presence of macular large drusen is a characteristic finding of early intermediate AMO and is a key risk factor for the development of more advanced dry AMO; Page 31, Section 2.6.1.1 - Quantification value of the drusen; Page 32, Section 2.6.1.2 - Quantification value of OCT defined Geographic Atrophy; Page 55, Section 3.1 
As to claim 9, Hussain discloses the method of claim 1, and Hussain discloses further comprising, prior to generating a matrix from the registered image (the approximates of the CSi and OCV are used to manipulate the edge weight of the graph for selecting pixels as shortest path that is more likely to be the CSI; a probability matrix is computed based on the position of the pixels; the hypothesis behind computing the probability matrix is that the approximated CSI is more likely to be located near the maximum CTh (350 microns away from the RBC boundary); Page 97. Section 4.2.1.4 - Approximate Detection of CSI and OCV), generating normalized image including the prominent features comprising one or more of median filtering (Gaussian and Median filters are applied on the ROI in two steps; Page 93, Section 4.2.1.1 - The ROI, Noise Reduction & Normalisation Section, Second Paragraph), image normalization (use of a novel intensity-normalisation technique that is based on the depth of the choroid is used to equalize the intensity of all non-vessel pixels in the choroid region; Page 12, First Paragraph) and Gabor filtering (Gabor filters and intensity features are used to train the system and form
the cost function; Page 45, First Paragraph).
As to claim 10, Hussain discloses the method of claim 1, and Hussain further discloses wherein training a deep convolution neural network with the matrix data and socio-demographic parameters (training and testing are two steps of the machine learning algorithm where training is used to create the classification model, and testing is used to evaluate the performance of the model; determining the correlation of choroidal thickness (CTh) with the age, gender, axial length and intra-ocular pressure in healthy human eyes; a robust reliable and cost-effective automatic method is essential for computing CTh in large population-based studies to better 
	training the neural network to classify a pixel as RPO/bright lesion or background (a total of 33 features are extracted from both modalities and a k-NN classification approach is used to classify the pixels as cup, rim or background; enface image of the RPE Layer from macula-centered OCT image that shows the drusen by brighter intensity; Page 49, First Paragraph: Ps1ge 180, Figure 8.4; Figure 8.4 - caption); 
	mapping each RPO/pathology region (enface image of the RPE Layer from
macula-centered OCT image that shows the drusen by brighter intensity; enface image of the RNFL, GCL, IPL from Macula Centered OCT Image; Page 180, Figure 8.4; Figure 8.4 - caption); 
	analyzing the shape and size to determine if the region is soft or hard drusen (the proposed classification method is designed with ten clinically driven features based on the thickness of the retina and retinal layers, and the volume of the pathologies such as drusen and HRS as features using the machine-learning algorithm, such as Random Forest; biomarkers extracted from these tissue layers, such as changes in thickness of the layers. will note the presence of abnormalities called pathologies such as drusen; the number and thickness of layers of a drusen indicate whether a region is soft or hard drusen; Page iii, Abstract; Page 187, Section 9.1.3 - Develop Classification Model for the Eye Diseases).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain in combination with the publication entitled “Imaging Individual Neurons in the Retinal Ganglion Cell Layer of the Living Eye” by Rossi, et al. (Submitted by Applicant, hereinafter referred to as “Rossi”).
As to claim 6, Hussain discloses the method of claim 5, and Hussain further discloses wherein macular area mapping (fully automated retinal segmentation that works on both macular and ONH-centered OCT volumes seamlessly; automatic thickness map of the macula centered 
	identification of the optic disc (Colour Fundus Photography (CFP) Image of a portion of the retina where optic disc, cup, macula, artery and vein are shown; Page 19, Figure 2.2; Figure 2.2 - caption); and 
	identification of major vessel-segments about the optic disc boundary (automatic 2D segmentation (2DS) algorithm of the four significant boundaries of the retina that are distorted in the presence of pathologies (such as drusen) for the macula-centered SD-COT image; Figure 2.6 shows an example of the contrast images from its original and the enface image which encompassed the MZ/OSL Boundary and shows more clear geographic atrophy; our method detects and identifies retinal ILM-RNFL, MZ-EZ, IZ-RPE and RSC boundaries from retinal SD-OCT 8-scan images even in the presence of pathology; Page 11, Chapter 3: 2D Segmentation (2DS) Algorithm for the Detection of Retinal Layers Section; Page 31, First Paragraph; Page 31, Figure 2.6; Figure 2.6- caption; Page 59, Section 3.2 - Proposed Method Section). 
	Hussain does not disclose identification of the retinal raphe.  However, this is well known in the art.  For example, Rossi discloses a method of screening for various retinal diseases, including age-related macular degeneration (AMD) (Page 1 of 6, Left Column, First Paragraph), comprising identification of the retinal raphe (image of the retinal raphe; Page 2 of 6, Right Column, Third Paragraph - Focusing Through the Retina section; Page 4 of 6; Figure 4; Figure 4 - caption). It would have been obvious to a person of ordinary skill in the art, to have readily applied the method of screening for various retinal diseases including age-related macular degeneration through the identification of the retinal raphe, as previously disclosed by Rossi, within the method of macular area mapping, as previously disclosed by Hussain, for enhancing .

Claims 11-15 and,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain in combination with the publication entitled “Progress on Retinal Image Analysis for Age Related Macular Degeneration” by Kanagasingam, et al. (Submitted by Applicant, hereinafter referred to as “Kanagasingam”).
As to claim 11, Hussain discloses the method of claim 1, and Hussain discloses further comprising: 
	if the AMD suspect screening provides a score indicative of progression from intermediate stage AMD to late stage AMD (early detection of Age-related Macular Degeneration (AMD) risk factors; the presence of macular large drusen is a characteristic finding of early intermediate AMD and is a key risk factor for the development of more advanced dry AMD; generating a fuzzy C-means Clustering (FCM) weighted score; using fuzzy C-means clustering for the retinal layers detection; the classification model can also be used in the early detection of diseases which allows significant prevention of blindness as well as providing a score/index for the condition or prediction of the eye diseases; the score of the classifiers might be used as the severity level of the disease; this score of severity might also be used as prediction for the eye diseases; early detection of the diseases is possible which allow preventing blindness significantly as well as the system can provide a score value as a condition of the eye; Page iv; Page 32, Section 2.6.1.2 - Quantification value of OCT defined Geographic Atrophy; Page 39, Table,2,3; Table 2.3 - caption; Page 42, Section 2.7.34 - unsupervised clustering; Page 55, Section 3.1.- Introduction Paragraph; Page .. 152. Section 6.3- Biomarker-3: Drusen 
	performing machine-learning on retinal image data (Page 43, Section 2.7.3.5 - Machine Learning and Pattern Recognition Technique) comprising analyzing the shape of the region and analyzing the size of the region to distinguish drusen from background image data (the proposed classification method is designed with ten clinically driven features based on the thickness of the retina and retinal layers, and the volume of the pathologies such as drusen and HRS as features using the machine-learning algorithm, such as Random Forest; biomarkers extracted from these
tissue layers, such as changes in thickness of the layers, will note the presence of abnormalities called pathologies such as drusen; the number and thickness of layers of a drusen indicate whether a region is soft or hard drusen; Page iii, Abstract; Page 187, Section 9.1.3 - Develop Classification Model for the Eye Diseases); 
	performing a graph-based method on retinal image data for drusen quantification (Abstract; Page-iii; Page 44, Section 2.7.3.6- Graph Search Method, First Paragraph to Second Paragraph to Page 45, First Paragraph; Page 187, Section 9.1.3 - Develop Classification Model for the Eye Diseases) comprising normalizing the image data (use of a novel intensity, normalisation technique that is based on the depth of the choroid is used to equalize the intensity of all non-vessel pixels in the choroid region; Page 12, First Paragraph), detecting seed points based on local peak intensity (we have used the active contour method for detecting the CV boundaries where seed point is generated by applying clustering on the DIN image; the cluster 
	merging the information from the machine-learning and graph-based methods to determine the drusen regions (the proposed classification method is designed with ten clinically driven features based on the thickness of the retina and retinal layers, and the volume of the pathologies such as drusen and HRS as features using the machine-learning algorithm, such as Random Forest; a user-friendly Graphical User Interface (GUI) has been developed from where
any kind of OCT image files such as image files (.png, .jpeg, .tif, etc.). Cirrus OCT files (.img) and Spectralis OCT (Heidelberg Engineering) files (.vol) can be opened and automatically segment the retinal layers, CSI and pathologies; in addition, it can compute biomarkers such as cup-disc ratio, Bruch's membrane opening minimum rim width, minimum distance band; the options of manual correction for retinal layers, CSI pathologies and cup-disc are provided in the system; this manual correction can be used for further improve merit of the automatic segmentation by learning the parameters of the proposed method; Page 187. Section 9.1.3 - Develop Classification Model for the Eye Diseases to Page 188, Section 9.1.4 - OCTlnspector A Fully Automated System Based on the Proposed Methods); 
	providing a prediction score, and if the prediction score indicates late stage AMO providing a treatment regimen (the classification model can also be used in the early detection of diseases which allows significant prevention of blindness as well as providing a score/index for 
allow preventing blindness significantly as well as the system can provide a score value as a condition of the eye; early detection and treatment of those diseases can save vision, money and provide a better quality of life for individuals; Page iv; Page 1, First Paragraph; Page 32, Section 2.6.1.2 - Quantification value of OCT defined Geographic Atrophy; Page 39, Table 2.3; Table 2.3 - caption; Page 42, Section 2.7.34 - unsupervised clustering; Page 55, Section 3.1 - Introduction Paragraph; Page 152, Section 6.3 - Biomarker-3: Drusen Segmentation & Quantification; Page 159, Table 6.3; Page 175, First Paragraph; Page 31, Section 2.6.1.1 - Quantification value of the drusen); and determining whether the AMO suspect screening provides a score not indicative of progression from intermediate stage AMO to late stage AMO (early detection of Age-related Macular Degeneration (AMO) risk factors; the presence of macular large drusen is a particular finding of non-exudative disease and is a key factor for the development of more advanced stages; geographic atrophy (GA) appears in advanced stages of non-exudative AMO and is increasingly the leading cause of vision loss in patients; the

	Hussain does not disclose recommending a repetition of the AMO suspect screening at a future time.  However, this is well known in the art.  For example, Kanagasingam discloses utilizing retinal image analysis (Abstract) for detecting age-related macular degeneration (AMO)
(Kanagasingam; Abstract), further comprising recommending a repetition of the AMO suspect screening at a future time (SD-OCT also allows for repeated examination of the exact same areas of the retina for each patient visit, resulting in more precise measurement of the effects of treatment; Page 7, Left Column, second Paragraph). It would have been obvious to a person of ordinary skill in the art, to have readily applied the repetition of the exact same areas of the retina for each patient visit, as previously disclosed by Kanagasingam, within the method of macular area mapping, as previously disclosed by Hussain, for enhancing the precision and accuracy with which automated screening of patients for Age-Related Macular Degeneration (AMO) is achieved.

As to claim 12, Hussain and Kanagasingam, in combination, disclose the method of claim 11, and Hussain further discloses wherein detecting an edge around each seed point (the cluster with the lowest intensity defined the initial CV that serves as the seed points of the active contour; following that, due to uneven intensity distribution of the image, we divide the ROI into five parts along the width of the image; Page 102, First Paragraph) comprises applying Dijkstra's shortest path algorithm (computing edge weights of the graph and finding the shortest path using Dijkstra's algorithm; Page 65, First Paragraph, Algorithm 1 - 2DS Algorithm for a Boundary of Retinal Layers) and analyzing color, intensity, and texture analysis with Gabor filter bank response (Gabor filters and intensity features are used to train the system and form the cost function; Page 45, First Paragraph). 
As to claim 13, Hussain discloses a system for identifying individuals at risk of progression from intermediate stage AMO to late stage AMO (early detection of Age-related Macular Degeneration (AMO) risk factors; the presence of macular large drusen is a particular finding of non-exudative disease and is a key factor for the development of more advanced stages; the morphological features such as distinctness, individual size, total area, volume and number of GA are sued as the hallmark of advanced non-exudative (dry) AMO where only OCT allows computation of volumetric information; Page 31, Section 2.6.1.1 - Quantification value of the drusen; Page 32, Section 2.6.1.2 - Quantification value of OCT defined Geographic Atrophy; Page 55, Section 3.1 - Introduction Paragraph; Page 152, Section 6.3. - Biomarker-3: Drusen Segmentation & Quantification), the system comprising 
	a computer system having one or more processors configured by machine-readable instructions (testing and implementation of machine-learning algorithms within computer 
	receive retinal image data and socio-demographic parameters (training and testing are two steps of the machine learning algorithm where training is used to create the classification model, and testing is used to evaluate the performance of the model; determining the correlation of choroidal thickness (CTh) with the age, gender, axial length and intra-ocular pressure in healthy human eyes; a robust reliable and cost-effective automatic method is essential for computing CTh in large population-based studies to better understand the implications of CTh in the retinal health; Page 169, Section 7.3- Dataset and Experiment Setup, Second Paragraph to Page 171, First Paragraph); and perform AMO suspect screening (such biomarkers are required to provide an assessment of disease severity level and to serve as early screening or outcome measures of the progression of Age-Related Macular Degeneration (AMO); Page 140, Section 6.1 - Introduction); and 
	transmit information regarding AMO stage and risk (the classification method can be used to determine the severity level of the diseases for patients based upon their risk of progression and potentially serve as a prediction tool; the presence of macular large drusen is a characteristic finding of early intermediate AMO and is a key risk factor for the development of more advanced dry AMO; the score of severity might also be used as a prediction for the eye diseases; computation of a score indicating the severity of an eye disease; Page 152, Section 
	Hussain does not disclose a computer system having one or more processors comprising a server and a remote device configured by machine-readable instructions to: receive at the server de-identified encrypted retinal image data from the remote device; and transmit information from the server to the remote device regarding AMO stage, risk and recommendation to visit an ophthalmologist immediately or at a certain time-frame. 
	However, this is well known in the art.  For example, Kanagasingam discloses a system for identifying individuals at risk of progression of AMO (retinal image analysis for age related macular degeneration; Abstract), the system comprising a computer system having one or more processors comprising a sever and a remote device configured by machine-readable instructions (the EMR data and images could be located at a remote server; in principle, ophthalmologist could access the image-rich EMR locally or remotely to provide diagnostic advice and triage; Page 17, Right Column, Second Paragraph) to: 
	receive at the server de-identified encrypted retinal image data from .the remote device (the EMR data and images could be located at a remote server, in principle, ophthalmologist could access the image rich EMR locally or remotely to provide diagnostic advice and triage; when storing fundus images and clinical data in the cloud, appropriate encryption must be implemented to protect sensitive patient information; Page 36, Right Column, Second
Paragraph); and 
	transmit information from the sever to the remote device regarding AMO stage, risk and recommendation to visit an ophthalmologist immediately or at a certain time-frame (the EMR data and images could be located in the data cloud or at a remote server; in principle, 
As to claim 14, Hussain and Kanagasingam, in combination, disclose the system of claim 13, and Hussain further discloses wherein AMD suspect screening (such biomarkers are required to provide an assessment of disease severity level and to serve as early screening or outcome measures of the progression of Age-Related Macular Degeneration (AMD); Page 140, Section 6.1 - Introduction) comprises 

	performing elastic registration to the segmented image to prepare a registered image comprising the locations of the AMD pathology (some methods also utilize CFP by registering them with OCT for detecting ONH; our proposed method is based on the graph shortest path finding for detecting the ILM layer from where we have detected the ONH by finding inconsistencies in the RNFL, ONL and RPE layers; and intensity distribution in the enface image of the SD-OCT B-scans of the retina; Page 144, Section 6.2 - The ONH Segmentation and Layers Detection in the Presence of ONH); 
	generating a matrix from the registered image (the approximates of the CSi and OCV are used to manipulate the edge weight of the graph for selecting pixels as shortest path that is more likely to be the CSI; the approximated CSI is used to search 100 microns (i.e., about 25 pixels) away from the RBC; a probability matrix is computed based on the position of the pixels; the hypothesis behind computing the probability matrix is that the approximated CSI is more likely to be located near the maximum CTh (350 microns away from the RBC boundary); Page 97, Section 4.2.1.4 -Approximate Detection of CSI and OCV); 
	training a deep convolution neural network with the matrix data and socio-demographic parameters (training and testing are two steps of the machine learning algorithm where training is used to create the classification model, and testing is used to evaluate the performance of the model; determining the correlation of choroidal thickness (CTh) with the age, gender, axial length and intra-ocular pressure in healthy human eyes; a robust reliable and cost-effective automatic method is essential for computing CTh in large population-based studies to better 
	generating a score (generating a fuzzy C-means Clustering (FCM) weighted score; using fuzzy C-means clustering for the retinal layers detection; the classification model can also be used in the early detection of diseases which allows significant prevention of blindness as well as providing a score/index for the condition or prediction of the eye diseases; the score of the classifiers might be used as the severity level of the disease; this score of severity might also be used as prediction for the eye diseases; early detection of the diseases is possible which allow preventing blindness significantly as well as the system can provide a score value as a condition of the eye; Page iv; Page 39, Table 2.3; Table 2.3 -caption; Page 42, Section 2.7.34 - unsupervised clustering; Page 159, Table 6.3; Page 175, First Paragraph) regarding risk of developing late AMD (the score of the classifiers might be used as the severity level of Age-Related Macular Degeneration; Page 174, Section 7.5 - Conclusion to Page 175, First Paragraph) using the deep convolution neural network (training and testing are two steps of the machine learning algorithm where training is used to create the classification model, and testing is used to evaluate the performance of the model; determining the correlation of choroidal thickness (CTh) with the age, gender, axial length and intra-ocular pressure in healthy human eyes; a robust reliable and cost-effective automatic method is essential for computing CTh in large population-based studies to better understand the implications of CTh in the retinal health; several machine-learning algorithms are used to compare the accuracy of the classification model for two and 
As to claim 15, Hussain and Kanagasingam, in combination, disclose the system of claim 13, and Kanagasingam further discloses wherein the information transmitted from the server to the remote device comprises an image that is cropped in the center area for a region of interest based on image center (cropped gray scale retinal image; Page 10, Figure 8; Figure 8 - caption), and wherein the image is split into a plurality of parts for transmission from the sever to the remote device (segmented image; the EMR data and images could be located in the data cloud or at a remote server; in principle, ophthalmologists could access the image-rich MER locally or remotely to provide diagnostic advice and triage; telemedicine based screening could conceivably be combined with automated image analysis and grading to facilitate early detection and referral by trained screeners; the addition of automated decision support could provide guidance to remote primary care providers and nurses in order to locally manage patients with eye diseases; telemedicine technology combined with computer-aided grading may be a more effective care model for developing countries which have large affected populations and fewer ophthalmologists; validated tale-screening could allow prioritization of patients based on clinical urgency, with apparent "wet" AMD lesions being detected and treated sooner than patients 
As to claim 17, Hussain and Kanagasingam, in combination, disclose the system of claim 13, and Hussain further discloses wherein receiving retinal image data comprises receiving color fundus (CF) and red-free (RF) image data (utilization of Colour Fundus Photography and Red-Free Photography; Page 28, Table 2.1; Page 189, Section 9.2.3 - Improving the Segmentation Algorithm by Using Multi-Modal Imaging).
As to claim 18, Hussain and Kanagasingam, in combination, disclose the system of claim 13, and Hussain further discloses wherein receiving retinal image data comprises receiving color fundus (CF) image data (utilization of Colour Fundus Photography and Red-Free Photography; Page 28, Table 2.1; Page 189, Section 9.2.3 - Improving the Segmentation Algorithm by Using Multi-Modal Imaging).
As to claim 19, Hussain and Kanagasingam, in combination, disclose the system of claim 13, and Hussain further discloses wherein the retinal image data comprises red-free (RF) image data (utilization of Red-Free Photography; Page 28, Table 2.1 ).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain in combination with Rossi and Kanagasingam.

As to claim 7, Hussain and Rossi, in combination, disclose the method of claim 6, and Hussain discloses wherein macular area mapping (fully automated retinal segmentation that works on both macular and ONH-centered OCT volumes seamlessly; automatic thickness map of the macula centered retina from a subject of the AMO dataset; Page 144, First Paragraph, Element 3; Page 151, Figure 6.5; Figure 6.5 - caption) further comprises detection of the macular center (determining the center of the macula; Page 63, Third Paragraph). 
	Hussain does not disclose wherein macular area mapping further comprises selection of a 6000 micron diameter region about the macular center.  However, this is well known in the art.  For example, Kanagasingam discloses utilizing retinal image analysis (Abstract) for detecting age-related macular degeneration (AMO) (Kanagasingam; Abstract), wherein macular area mapping further comprises selection of a 6000 micron diameter region about the macular center (the international classification of grading system divides the macular area into three circles on the retina which are centered on the fovea, of diameters corresponding to 1000 microns, 3000 microns and 6000 microns; Page 11, Right Column, Section 3.1.2.).  It would have been obvious to a person of ordinary skill in the art to have readily applied the protocol for Age-Related Macular Degeneration Grading Using Retinal Color Imaging, which includes using the international classification of grading system that divides the macula area into three circles, one of which has a diameter of 6000 microns, as previously disclosed by Kanagasingam, within the method of macular area mapping, as previously disclosed by Hussain, for enhancing the precision and accuracy with which automated screening of patients for Age-Related Macular Degeneration (AMO) is achieved.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain in combination with Kanagasingam and the publication entitled, “Automated Analysis of Retinal Imaging Using Machine Learning Techniques for Computer Vision” by De Fauw, et al. (Submitted by Applicant, hereinafter “De Fauw”).
As to claim 16, Hussain and Kanagasingam, in combination, disclose the system of claim 13, and Kanagasingam discloses further comprising: a remote device configured by machine-readable instructions to produce a report of individual's AMO stage with an image (transmitting images of retinal scans to an ophthalmologist through the use of telemedicine; Page 17, Right Column, Second Paragraph to Fourth Paragraph), and an individual's personal and pathological information (transmitting sensitive patient information; prioritization of patients based on clinical urgency; Page 17, Left Column, Seventh Paragraph; Page 17, Right Column, Second Paragraph to Fourth Paragraph).  Kanagasingam does not disclose a re-identification and decryption module at the remote device configured by machine-readable instructions. De Fauw discloses an automated analysis of retinal imaging using machine learning techniques (Abstract), further comprising: a re-identification and decryption module at the remote device configured by machine-readable instructions (data destruction will involve the deletion of the encryption/decryption keys for all project volumes, and 8-way random data write to all physical disks within the Google DeepMind Health data infrastructure; Google DeepMind Health has developed and established a state-of-the-art secure patient information handling service utilizing Common Criteria EAL4 compliant firewalls and on-disk encryption (using advanced Encryption Standard with a 256-bit key) of all research data, all housed within an ISO 27001 compliant data
centre; Page 4 of 8; Right Column, Eighth Paragraph; Page 5 of 8, Left Column, Third Paragraph).  It would have been obvious to a person of ordinary skill in the art, at the time of the 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20160174830 to Rubin et al. teaches a score representing a likelihood of progression of AMD, using demographic data and OCT images of the retina, as well as machine learning on a training dataset.
	U.S. Patent 8,879,813 to Solanki et al. is relevant to screening of macular degeneration, and teaches de-identifying images, registration, segmentation to localize lesions, server, remote device, using a neural network, a training dataset, and image analysis in the cloud, as well as data encryption.
	“Detection of Age-Related Macular Degeneration via Deep Learning” by Burlina et al. teaches using deep learning in the detection of age related macular degeneration.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665